Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 11 and 13 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0104402 issued to Rick Burnett et al (hereinafter referred to as Burnett).

As to claim 1, Burnett discloses receiving a data event at a data portal (receiving an event, see Burnett: Para. 0090, 0094, and data intake and query system, including a client device accessing a web portal via browser, application, interface, etc., see Burnett: Para. 0131, 0390), wherein the data event is an event associated with data that is located in one or more data stores from among a plurality of heterogeneous data stores of a data ecosystem (events are received at the data intake and query system for extraction, indexing, processing, searching, etc. see Burnett: Para. 0090 – 0098, 0130 – 0135, 0152); and 
(data intake and query system, including a client device and/or data source accessing a web portal via browser, application, interface, etc., interfacing with client devices and/or data sources and stores, see Burnett: Para. 0130 - 0131, 0135, 0152 and 0390 and Fig. 2 and Fig. 4); 
processing the data event at the data portal (event data is extracted, indexed, searched, etc. see Burnett: Para. 0090 – 0098 and 0130 – 0135); 
ingesting the data event into a pipeline service for additional processing (events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126); 
logging the data event via the pipeline service in a data event log (indexers stores the events in data stores, see Burnett: Para. 0180); 
managing execution, via the pipeline service, of a plurality of analyses associated with the data event, the plurality of analyses each generating at least one of usage or timeliness data for the data event (events are managed via buckets for specific time ranges to improve time-based searching, see Burnett: Para. 0180); and 
transmitting a result of the analyses to at least one application external to the data portal, the result including a trend analysis of data events and a recommendation regarding restructuring of at least one of (a) a query or (b) one of the heterogeneous data stores (ability to correlate trends within logged event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428, updates to machine learning models are recommendations).

As to claim 2, Burnett discloses wherein processing the data event comprises: 
issuing data access requests from the data portal to the one or more data stores (event data from the data stores are received at the intake and query system, see Para. 0090 – 0098, 0130 – 0135, 0152); and 
handling returned data from the one or more data stores in response to the data access requests by a user application (ability to correlate trends within logged event data from a user query, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and data intake and query system, including a client device and/or data source accessing a web portal via browser, application, interface, etc., interfacing with client devices and/or data sources and stores, see Burnett: Para. 0130 - 0131, 0135, 0152 and 0390 and Fig. 2 and Fig. 4).

As to claim 4, Burnett discloses wherein the plurality of analyses includes: 
a common data join analysis that comprises: 
parsing a read action query (ability to correlate trends within logged event data from a user query, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420); and 
analyzing data stores associated with the read action query to identify opportunities to associate data across the data ecosystem (using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428).

As to claim 5, Burnett discloses wherein the plurality of analyses include: 
a data trend analysis that comprises: 
categorizing received data events into data event types (ability to correlate trends within logged event data from a user query based on relationships within the event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420); 
building trends based on the data event types (using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428); and 
analyzing the trends to identify inefficiencies within the data ecosystem (using the modeling to increase efficiency, see Burnett: Para. 0442).

As to claim 6, Burnett discloses wherein the plurality of analyses include: 
a data query analysis that comprises: 
parsing a read action query (extracting user queries to execute the query syntax, see Burnett: Para. 0339 - 0344); and 
analyzing queries associated with the read action to ensure that the query adheres to a predetermined query syntax standard (use of special syntax for user retrieval of data, determining if the query can be expedited, see Burnett: Para. 0339 - 0344).


a data quality analysis that comprises: 
analyzing timeliness metrics associated with the data events in order to determine the quality of the data being loaded to the plurality of heterogeneous data stores (timeline analysis of event data is displayed to the user via a user interface enabling the user to create a real-time view of the data, see Burnett: Para. 0287 – 0292 and Fig. 8A).

As to claim 8, Burnett discloses wherein transmitting includes notifying users using subscriptions or real-time alerting (granular performance metrics and event data are provided to user in real-time via monitoring applications, see Burnett: Para. 0368).

As to claim 9, Burnett discloses wherein transmitting includes distributing, which includes allowing applications to listen to data events as they are analyzed (granular performance metrics and event data are provided to user in real-time via monitoring applications, see Burnett: Para. 0368).

As to claim 10, Burnett discloses wherein transmitting includes displaying the result of the analyses on at least one dashboard focused on (a)usage of data; or (b)data in movement (timeline analysis of event data is displayed to the user via a user interface, see Burnett: Para. 0287 – 0292 and Fig. 8A).



As to claim 20, Burnett discloses receiving a data event associated with a read action query at a data portal (receiving an event, see Burnett: Para. 0090, 0094, and data intake and query system, including a client device accessing a web portal via browser, application, interface, etc., see Burnett: Para. 0131, 0390), wherein the data event is an event associated with data that is located in one or more data stores from among a plurality of heterogeneous data stores of a data ecosystem (events are received at the data intake and query system for extraction, indexing, processing, searching, etc. see Burnett: Para. 0090 – 0098, 0130 – 0135, 0152); and 
wherein the data portal is a user application accessible interface with which users can interact to access the heterogeneous data stores, and to access information about the heterogeneous data stores without accessing underlying data of the heterogeneous data stores (data intake and query system, including a client device and/or data source accessing a web portal via browser, application, interface, etc., interfacing with client devices and/or data sources and stores, see Burnett: Para. 0130 - 0131, 0135, 0152 and 0390 and Fig. 2 and Fig. 4); 
processing the data event at the data portal (event data is extracted, indexed, searched, etc. see Burnett: Para. 0090 – 0098 and 0130 – 0135); 
ingesting the data event into a pipeline service for additional processing (events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126); 
(indexers stores the events in data stores, see Burnett: Para. 0180); 
managing execution, via the pipeline service, of a plurality of analyses associated with the data event (events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126, and events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126), wherein: 
the plurality of analyses are each implemented using an independent micro- services architecture (events are managed via buckets for specific time ranges to improve time-based searching, see Burnett: Para. 0180); and 
the plurality of analyses includes: 
a common data join analysis that comprises: 
parsing the read action query (ability to correlate trends within logged event data from a user query, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420); 
analyzing data stores associated with the read action query for usage data (using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428); and 
based on the analysis, generating a recommendation to join one or more data sets distributed across one or more data stores to improve performance of the read action query (ability to correlate trends within logged event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428, updates to machine learning models are recommendations); and 
transmitting the recommendation to at least one application external to the data portal (ability to correlate trends within logged event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of U.S. Patent Application Publication No 2020/0367129 issued to Abdul Raheem et al (hereinafter referred to as Raheem).
As to claim 3, Burnett discloses analysis of event data to determine one or more possible root causes of an issue effecting a service level agreement (SLA) (see Para. 0395); however, Burnett does not explicitly disclose wherein the plurality of analyses includes: a data service level agreement analysis that comprises: comparing an end timestamp of the data event to service level agreement (SLA) of direct lineage assets; and based on the comparison, taking one or more additional actions that provide transparency into SLA of data assets.
Raheem teaches wherein the plurality of analyses includes: 
a data service level agreement analysis that comprises:
comparing an end timestamp of the data event to service level agreement (SLA) of direct lineage assets (comparing handoff event session end timestamps for SLA violations, see Raheem: Para. 0014 and 0040); and 
based on the comparison, taking one or more additional actions that provide transparency into SLA of data assets (implementing to make sure nodes are secure and provides privacy and transparency with respect to data stored, see Raheem: Para. 0078).
Raheem and Burnett are analogous due to their disclosure of logging and visualizing event data. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Burnett’s use of event data logging and retrieval with Raheem’s use of service level agreement session time data in order to manage and monitor inter-service provider service agreements for service level measurement transparency and enforcement.

	Claim 12 is rejected using similar rationale to the rejection of claim 3 above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164